Citation Nr: 1046267	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-22 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder, claimed as anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran has active duty service from February 1944 to July 
1944.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's request to reopen his 
claim for service connection for an acquired disorder.

The Veteran testified before a Decision Review Officer (DRO) in a 
November 2009 DRO hearing and before the undersigned at an 
October 2010 RO (Videoconference) hearing.  A transcript from the 
November 2009 DRO hearing has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was afforded a RO (Videoconference) hearing before 
the undersigned in October 2010.  The Board received notice that 
the portions of the audio recording taken at this hearing were 
not transcribable and that a good written transcript of the 
hearing would not be able to be produced.  The Veteran was 
informed of this unfortunate development in a November 2010 
letter and given the option of appearing for another hearing.  He 
responded that he wished to appear for a hearing at his local 
office.  A remand is therefore required to allow for such a 
hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The Veteran should be scheduled for a hearing 
before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



